Writ of habeas corpus in the nature of an application for the release of Keith Adams pursuant to CPL 30.30 (2) (a) upon Queens County indictment No. 2014/07. Application by the petitioner to prosecute the proceeding as a poor person.
*772Ordered that the application to prosecute the proceeding as a poor person is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied as academic; and it is further,
Adjudged that the writ is dismissed, without costs or disbursements.
The People are chargeable with less than 90 days of delay in bringing Keith Adams to trial on Queens County indictment No. 2014/07 (see CPL 30.30 [2] [a]; People v Goodman, 41 NY2d 888 [1977]; People v Hernandez, 268 AD2d 344 [2000]). Prudenti, PJ., Spolzino, McCarthy and Leventhal, JJ., concur.